DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, compound 7 and solid form in the reply filed on April 29 2022 is acknowledged.  Claims 2-6, 8, 10-12, 15, 18, 21, 23, 25-27, 31-38, 40-41, 44, 46-57 and 60 were cancelled.  Claims 1, 7, 9, 13-14, 16-17, 19-20, 22, 24, 28-30, 39, 42-43, 45 and 58-59 are pending in the application. Upon searching, the species requirement for the form of the composition has been withdrawn.  Claim 45 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29 2022.   Accordingly, claims 1, 7, 9, 13-14, 16-17, 19-20, 22, 24, 28-30, 39, 42-43 and  58-59 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2 2020 and May 9 2022 were considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   Applicants have several application with the same title, “Nanoparticle Compositions”.  This title does not distinguish the instant invention from other applications with the same name.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9, 13-14, 16-17, 19-20, 22, 24, 28-30, 39, 42-43 and  58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Bamat et al. (WO9213561A1) in view of Sleep (Expert Opinion on Drug Delivery, 2015) and Anhorn et al. (International Journal of Pharmaceutics, 2008).
Applicant Claims
	The instant application claims a composition comprising nanoparticles, wherein the nanoparticles comprise a prodrug of a nucleoside or nucleotide, and a pharmaceutically acceptable carrier; wherein the pharmaceutically acceptable carrier comprises albumin.
	The elected compound is compound 7:

    PNG
    media_image1.png
    206
    628
    media_image1.png
    Greyscale
.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Bamat et al. is directed to oxypurine nucleosides and their congeners, and acryl derivatives thereof, for improvement of hematopoiesis.  Claimed is a compound having the following formula:


    PNG
    media_image2.png
    364
    389
    media_image2.png
    Greyscale
wherein RA, RB, and RC may be the same or different, and each is hydrogen or an acyl group derived from 
a. an unbranched fatty acid with 3 to 22 carbon atoms,
b. an amino acid selected from the group consisting of glycine, the L forms of alanine, valine, leucine, isoleucine, tyrosine, proline, hydroxyproline, serine, threonine, cysteine, aspartic acid, glutamic acid, arginine, lysine, histidine, phenylalanine, and ornithine,
c. a dicarboxylic acid having 3-22 carbon atoms, 
d. a cycloalkyl carboxylic acid containing 4 to 22 carbon atoms, 
e. nicotinic acid, provided that not all of RA, RB, and RC are hydrogen; and where RC is not H, then RA and/or RB may also be acetyl, and J = H or NHR1, where R1 is H or an acyl or alkyl radical containing 1 to 10 carbon atoms, or a pharmaceutically acceptable salt thereof (claim 5 and claim 8).  A pharmaceutical composition comprising the compound and a pharmaceutically acceptable carrier is claimed (claim 13).  The composition can be in the form of a liquid, suspension, injectable emulsion, tablet, etc. (claim 14).  The compound is present in an amount from 0.1 to 99% by weight of the composition (claim 16).  The composition can be in the form of a bioerodible matrix (claim 18).  Injectable compositions are suspensions in aqueous medium such as sterile water or saline (page 60).   Example 23 shows the preparation of 3’, 5’-O,O-dipalmitoyl-2’-deoxy-guanosine (aka guanosine, 2’-deoxy-,3’,5’-dihexadecanoate)  which has the following structure:

    PNG
    media_image3.png
    401
    518
    media_image3.png
    Greyscale
 (see page 206, compound 20).  The compounds are taught as being useful alone or in combination to treat disorders of hematopoiesis induced by irradiation or chemical agents; are useful as adjuncts to cancer and anti-viral chemotherapy, etc. (page 7).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Bamat et al. suggests a compound falling within the scope claimed and claims a carrier with the compound, Bamat et al. does not expressly teach nanoparticles of albumin with the compound.  However, this deficiency is cured by Sleep and Anhorn et al.
	Sleep is directed to albumin and its application in drug delivery.  Given albumin’s abundance, stability, long circulatory half-life and inherent binding capacity, albumin is an important determining factor in the pharmacokinetics of many drugs and is an excellent drug delivery platform (section 2 and figure 1).  Albumin and proteins, in general, are emerging as extremely versatile and effective delivery tool in cancer therapy.  Albumin accumulates at inflamed and malignant tissues, commonly believed to involve an effect known as enhanced permeability and retention, which occurs due to the extensive neovascularization in these tissues and the combine effects of a leaky capillary network and impaired lymphatic drainage.  Albumin and other plasma proteins are also catabolized by tumors, providing nutrition and energy to the fast growing tumor (section 2.3).  Figure 4 shows that albumin is a versatile drug delivery platform.  RGD-conjugated albumin nanoparticles loaded with the chemotherapeutic agent gemcitabine, a nucleoside analogue, were shown to be internalized by the pancreatic cell line (page 806, left column).  
	Anhorn et al. is directed to freeze drying human serum albumin (HSA) nanoparticles with different excipients.  Nanoparticles are solid colloidal drug delivery systems in a size range between 10 and 1000 nm.  Nanoparticulate carrier systems are developed to enhance the efficiency of drugs and to achieve drug targeting to specific cell types.  Nanoparticles based on human serum albumin show a variety of advantages.  Biodegradable nanoparticles can be prepared by an easy and well-defined desolvation procedure.  The matrix of HSA nanoparticles can be used for an effective incorporation of compounds (page 162).  Freeze drying of HSA nanoparticles is considered to be an attractive way to achieve long term storage stability with the additional advantage of easy handling (page 163).  It is taught that freeze drying in the absence of any excipient, directly after reconstitution of the freeze-dried nanoparticles in water large aggregates in the micrometer size range were observed.  In the presence of the stabilizer, nanoparticle particle size were stabilized to around 200 nm (see figure 1 and page 165).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bamat et al., Sleep and Anhorn et al. and utilize albumin nanoparticles as the carrier/bioerodible matrix.  One skilled in the art would have been motivated to utilize albumin nanoparticles due to albumin’s abundance, stability, long circulatory half-life and inherent binding capacity besides being easy to prepare as taught by Sleep and Anhorn et al.  Since the compounds of Bamat et al. are taught as adjuncts to cancer chemotherapy and albumin nanoparticles target tumors, one skilled in the art would have been motivated to select albumin as the carrier for targeted delivery as suggested by Sleep and Anhorn et al.  Since Bamat et al. teaches a polymeric carrier and/or bioerodible matrix for the nucleoside analogue compounds and albumin is a polymeric carrier/matrix which has been shown to deliver a nucleoside analogue there is a reasonable expectation of success.
Regarding instantly elected compound 7, compound 20 of Bamat et al. differs from compound 7 in the length of the fatty acid chain.  However, the length of this chain as claimed ranges from 3 to 22 carbon atoms.  Therefore, Bamat et al. suggests an overlapping carbon length chain.  Since the elected compound is a homolog of the expressly exemplified compound, there is a reasonable expectation of success in forming a compound with fatty acid chain length of 12.  
Regarding the claimed particle size, Anhorn et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed concentration of the prodrug, Bamat et al. teaches an overlapping concentration.  Since the composition comprises just the compound and the carrier, Bamat et al. necessarily suggests overlapping amounts of the carrier and ratio of carrier to prodrug.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
	Regarding the claimed form,  Bamat et al. teaches liquid,  suspension and solid forms such as a tablet.  The suspension can be formed with sterile water.  The formation of nanoparticles would result in solid particles.  Since lyophilization of the particles would be desired for long term storage and easy handling as taught by Anhorn et al., this form is also obvious.  Reconstitution of the nanoparticles in water to form a suspension is suggested by Anhorn et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bamat et al., Sleep and Anhorn et al. and lyophilize the nanoparticles for storage forming a solid dosage form and then reconstituting with sterile water to form a suspension.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616